

	

		II

		109th CONGRESS

		1st Session

		S. 98

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Allard (for himself,

			 Mrs. Clinton, Mr. Shelby, Mr.

			 Feingold, Mr. Burns,

			 Mr. Isakson, and

			 Mr. Lautenberg) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Bank Holding Company Act of 1956 and the

		  Revised Statutes of the United States to prohibit financial holding companies

		  and national banks from engaging, directly or indirectly, in real estate

		  brokerage or real estate management activities, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Community Choice in Real Estate Act.

		2.Clarification that

			 real estate brokerage and management activities are not banking or financial

			 activities

			(a)Bank Holding Company Act of

			 1956Section 4(k) of the

			 Bank Holding Company Act of 1956 (12

			 U.S.C. 1843(k)) is amended by adding at the end the following new

			 paragraph:

				

					(8)Real estate

				brokerage and real estate management activities

						(A)In

				generalThe Board may not determine that real estate brokerage

				activity or real estate management activity is an activity that is financial in

				nature, is incidental to any financial activity, or is complementary to a

				financial activity.

						(B)Real estate

				brokerage activity definedFor purposes of this paragraph, the

				term real estate brokerage activity means any activity that

				involves offering or providing real estate brokerage services to the public,

				including—

							(i)acting as an agent

				for a buyer, seller, lessor, or lessee of real property;

							(ii)listing or

				advertising real property for sale, purchase, lease, rental, or

				exchange;

							(iii)providing advice

				in connection with sale, purchase, lease, rental, or exchange of real

				property;

							(iv)bringing together

				parties interested in the sale, purchase, lease, rental, or exchange of real

				property;

							(v)negotiating, on

				behalf of any party, any portion of a contract relating to the sale, purchase,

				lease, rental, or exchange of real property (other than in connection with

				providing financing with respect to any such transaction);

							(vi)engaging in any

				activity for which a person engaged in the activity is required to be

				registered or licensed as a real estate agent or broker under any applicable

				law; and

							(vii)offering to

				engage in any activity, or act in any capacity, described in clause (i), (ii),

				(iii), (iv), (v), or (vi).

							(C)Real estate

				management activity definedFor purposes of this paragraph, the

				term real estate management activity means any activity that

				involves offering or providing real estate management services to the public,

				including—

							(i)procuring any

				tenant or lessee for any real property;

							(ii)negotiating

				leases of real property;

							(iii)maintaining

				security deposits on behalf of any tenant or lessor of real property (other

				than as a depository institution for any person providing real estate

				management services for any tenant or lessor of real property);

							(iv)billing and

				collecting rental payments with respect to real property or providing periodic

				accounting for such payments;

							(v)making principal,

				interest, insurance, tax, or utility payments with respect to real property

				(other than as a depository institution or other financial institution on

				behalf of, and at the direction of, an account holder at the

				institution);

							(vi)overseeing the

				inspection, maintenance, and upkeep of real property, generally; and

							(vii)offering to

				engage in any activity, or act in any capacity, described in clause (i), (ii),

				(iii), (iv), (v), or (vi).

							(D)Exception for

				company propertyThis paragraph shall not apply to an activity of

				a bank holding company or any affiliate of such company that directly relates

				to managing any real property owned by such company or affiliate, or the

				purchase, sale, or lease of property owned, or to be used or occupied, by such

				company or affiliate.

						(E)Current

				activities not affectedNo provision of this paragraph, or any

				determination made pursuant to any such provision, may be construed as

				prohibiting, restricting, altering, or otherwise affecting, the right, power,

				or ability of any financial holding company to engage in any activity, or

				acquire or retain the shares of any company engaged in an activity, if engaging

				in such activity, or acquiring or retaining such shares, was authorized for

				financial holding companies on December 6, 2001.

						.

			(b)Revised Statutes

			 of the United StatesSection 5136A(b) of the Revised Statutes of

			 the United States (12 U.S.C. 24a(b)) is amended by adding at the end the

			 following new paragraph:

				

					(4)Real estate

				brokerage and real estate management activities

						(A)In

				generalThe Secretary may not determine that real estate

				brokerage activity or real estate management activity is an activity that is

				financial in nature, is incidental to any financial activity, or is

				complementary to a financial activity.

						(B)DefinitionsFor

				purposes of this paragraph, the terms real estate brokerage

				activity and real estate management activity have the same

				meanings as in section 4(k)(8) of the Bank

				Holding Company Act of 1956.

						(C)Exception for

				company propertyThis paragraph shall not apply to an activity of

				a national bank, or a subsidiary of a national bank, that directly relates to

				managing any real property owned by such bank or subsidiary, or the purchase,

				sale, or lease of property owned, or to be owned, by such bank or

				subsidiary.

						(D)Current

				activities not affectedNo provision of this paragraph, or any

				determination made pursuant to any such provision, may be construed as

				prohibiting, restricting, altering, or otherwise affecting, the right, power,

				or ability of any national bank, or a subsidiary of a national bank, to engage

				in any activity, or acquire or retain the shares of any company engaged in an

				activity, if engaging in such activity, or acquiring or retaining such shares,

				was authorized for national banks, or subsidiaries of national banks, on

				December 6, 2001.

						.

			

